Exhibit 99.1 PROSPECTUS SUPPLEMENT (To short form base shelfprospectus dated March 26, 2014) No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise. This prospectus supplement together with the short form base shelf prospectus to which it relates, as further amended or supplemented, and each document deemed to be incorporated by reference into the short form base shelf prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities. Information has been incorporated by reference in this prospectus from documents filed with securities commissions or similar authorities in Canada and filed with, or furnished to, the U.S. Securities and Exchange Commission.Copies of the documents incorporated herein by reference may be obtained on request without charge from Thomson Reuters, Attention: Investor Relations Department, 3 Times Square, New York, New York 10036, United States (telephone: 646-223-4000), and are also available electronically at www.sedar.com and www.sec.gov. The securities to be issued hereunder have not been and will not be registered under the U.S. Securities Act of 1933 and subject to certain exceptions may not be offered, sold or delivered directly or indirectly in the United States or to, or for the account or benefit of, U.S. persons. New Issue November 4, 2014 C$550,000,000 Thomson Reuters Corporation 3.309% Notes due 2021 We will pay interest on the notes on May12 and November12 of each year, beginning on May 12, 2015. The notes will mature on November 12, 2021. The notes will be direct, unsecured obligations of Thomson Reuters Corporation. The notes will be issued only in denominations of C$1,000 and integral multiples thereof. We may redeem all or a portion of the notes at any time at the applicable redemption price described in this prospectus supplement. We will be required to make an offer to purchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest to the date of repurchase, upon the occurrence of a Change of Control Triggering Event (as defined herein). See the section of this prospectus supplement entitled “Description of the Notes” for more information, including a description of the ranking of the notes. Investing in the notes involves risks that are described in some of thedocuments incorporated by reference herein and in the “Risk Factors” sectionon page S-3 of this prospectus supplement and page 5 of the accompanying short form baseshelf prospectus. Per Note Total Public offering price (1) 100% C$ Dealers’ fee 0.37% C$ Proceeds to Thomson Reuters (before expenses) 99.63% C$ Plus accrued interest on the notes from November 12, 2014, if settlement occurs after that date. The notes will not be listed on any securities exchange or quotation system and, consequently, there is no market through which the notes may be sold and purchasers may not be able to resell notes purchased under this prospectus supplement. This may affect the pricing of the securities in the secondary market, the transparency and availability of trading prices, the liquidity of the securities and the extent of issuer regulation. See “Risk Factors”. BMO Nesbitt Burns Inc., TD Securities Inc., RBC Dominion Securities Inc., Merrill Lynch Canada Inc., HSBC Securities (Canada) Inc., Wells Fargo Securities Canada, Ltd., Barclays Capital Canada Inc., Citigroup Global Markets Canada Inc., Goldman Sachs Canada Inc.,Morgan Stanley Canada Limited and RBS Capital Markets (Canada) Limited, together referred to as Dealers, have agreed to offer the notes for sale in Canada, on a best efforts basis, if, as and when issued by us and in accordance with the terms of the dealer agreement referred to under “Plan of Distribution,” the notes at a price of C$1,000 per C$1,000 principal amount of notes, subject to the approval of certain legal matters on our behalf by Torys LLP with respect to matters of Canadian law and on behalf of the Dealers by McCarthy Tétrault LLP. In connection with the offering, the Dealers may, subject to applicable law, over-allot or effect transactions which stabilize or maintain the market price of the notes at levels other than those that might otherwise prevail on the open market. Such transactions, if commenced, may be discontinued at any time. See “Plan of Distribution”. We reserve the right to accept or reject any subscription in whole or in part. While the Dealers have agreed to use their reasonable best efforts to sell the notes, they are not obligated to purchase any notes which are not sold. We expect that the closing of this offering will take place on or about November 12, 2014 or such later date as we and the Dealers may agree. We expect the notes to be delivered to purchasers in book-entry form only through CDS Clearing and Depository Services Inc., or CDS, on or about the closing date. TABLE OF CONTENTS Prospectus Supplement Page Important Notice About Information in this Prospectus Supplement and the Accompanying Short Form Base Shelf Prospectus S-1 Eligibility for Investment S-1 Documents Incorporated by Reference S-1 Cautionary Note Concerning Factors That May Affect Future Results S-2 Risk Factors S-3 Business S-3 Recent Developments S-4 Use of Proceeds S-4 Selected Consolidated Financial Information S-5 Capitalization and Indebtedness S-6 Interest Coverage S-7 Description of the Notes S-8 Plan of Distribution S-12 Credit Ratings S-13 Enforcement of Canadian Judgments S-14 Legal Matters S-14 Certificate of the Agents S-15 Short Form Base Shelf Prospectus About This Prospectus 2 Where You Can Find More Information 2 Enforceability of Civil Liabilities 3 Documents Incorporated by Reference 3 Cautionary Note Concerning Factors that May Affect Future Results 4 Risk Factors 5 Business 6 Use of Proceeds 6 Capitalization and Indebtedness 7 Interest Coverage 8 Share Capital 9 Description of Debt Securities 9 Plan of Distribution 17 Certain Income Tax Considerations 18 Legal Matters 18 Experts 18 Documents Filed as Part of the Registration Statement 18 Purchasers’ Statutory Rights 18 Certificate 19 i IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING SHORT FORM BASE SHELF PROSPECTUS This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes. The second part, the accompanying short form base shelf prospectus, gives more general information, some of which may not apply to the notes. If the description of the notes varies between this prospectus supplement and the accompanying short form base shelf prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference in this prospectus supplement and the accompanying short form base shelf prospectus. We have not authorized anyone to provide you with different or additional information. We are not making an offer of notes in any jurisdiction where the offer is not permitted by law. You should not assume that the information contained in or incorporated by reference in this prospectus supplement or the accompanying short form base shelf prospectus is accurate as of any date other than the date on the front of this prospectus supplement. In this prospectus supplement, unless otherwise indicated, capitalized terms which are defined in the accompanying short form base shelf prospectus are used herein with the meanings defined in the short form base shelf prospectus. The words “we,” “us,” “our”, “our company” and “Thomson Reuters” refer to Thomson Reuters Corporation and its consolidated subsidiaries, unless the context requires otherwise. Unless otherwise indicated, references in this prospectus supplement to “$”, “US$” or “dollars” are to U.S. dollars and references to “C$” are to Canadian dollars. ELIGIBILITY FOR INVESTMENT The notes, if issued on the date of this prospectus supplement, would be qualified investments under the Income Tax Act (Canada) (the “Act”) on such date for trusts governed by a registered retirement savings plan (“RRSP”), a registered retirement income fund (“RRIF”), a registered education savings plan, a registered disability savings plan, a tax-free savings account (“TFSA”) or a deferred profit sharing plan (“DPSP”), each within the meaning of the Act, other than a DPSP to which contributions are made by Thomson Reuters Corporation or by an employer with which Thomson Reuters Corporation does not deal at arm’s length within the meaning of the Act. Notwithstanding the foregoing, if the notes are a “prohibited investment” (as that term is defined in the Act) for a TFSA, an RRSP or a RRIF, then a holder of the TFSA, or an annuitant of the RRSP or the RRIF, as the case may be (each a “Plan Holder”), will be subject to a penalty tax as set out in the Act. The notes, if issued on the date of this prospectus supplement, would not be a prohibited investment on such date for a trust governed by a TFSA, an RRSP or a RRIF provided the plan holder of such TFSA, RRSP or RRIF, as the case may be, (i) deals at arm’s length with Thomson Reuters Corporation for purposes of the Act, and (ii) does not have a “significant interest” (for the purposes of the prohibited investment rules in the Act) in Thomson Reuters Corporation. Prospective purchasers who intend to hold notes in a TFSA, an RRSP or a RRIF are advised to contact their own tax advisors. DOCUMENTS INCORPORATED BY REFERENCE The following documents, which have been filed with the securities regulatory authorities in Canada and filed with, or furnished to, the Securities and Exchange Commission, or SEC, are specifically incorporated by reference in this prospectus supplement: — our audited consolidated financial statements for the year ended December 31, 2013 and the accompanying auditor’s report thereon; — our management’s discussion and analysis for the year ended December 31, 2013; — our annual report for the year ended December 31, 2013 (which also constitutes an annual information form); — our unaudited consolidated interim financial statements for the nine months ended September 30, 2014; — our management’s discussion and analysis for the nine months ended September 30, 2014; — our management proxy circular dated March 31, 2014, related to our annual meeting of shareholders held on May 22, 2014; — the template version of the indicative term sheet dated November 4, 2014, prepared for potential investors in connection with this offering of notes; and — the template version of the final term sheet, as described below, which we, collectively with the template version of the indicate term sheet, refer to as the term sheets. S-1 The term sheets are not a part of this prospectus supplement to the extent that the contents of the term sheets have been modified or superseded by a statement contained in this prospectus supplement. The indicative term sheet did not include a number of terms of the offering of notes. The terms of this offering have been confirmed, including to reflect an aggregate principal amount of C$550 million and a yield to maturity of 3.309%. Pursuant to subsection 9A.3(7) of National Instrument 44-102 – Shelf Distributions, we have prepared a final term sheet to reflect the modifications discussed above, a blackline of which has been prepared. A copy of the final term sheet and associated blackline can be viewed under Thomson Reuters’ profile on www.sedar.com. Any documents of the type described in item 11.1 of Form 44-101F1 — Short Form Prospectus and any “template version” of “marketing materials” (each as defined in National Instrument 41-101 — General Prospectus Requirements that we file with the Canadian securities regulatory authorities after the date of this prospectus supplement and prior to the termination of the distribution of notes shall be deemed to be incorporated by reference in this prospectus supplement and the accompanying short form base shelf prospectus. Any statement contained in this prospectus supplement, the accompanying short form base shelf prospectus or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement, the accompanying short form base shelf prospectus or in any other subsequently filed or furnished document which also is or is deemed to be incorporated by reference herein, modifies or supersedes that statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any information set forth in the document that it modifies or supersedes. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement. CAUTIONARY NOTE CONCERNING FACTORS THAT MAY AFFECT FUTURE RESULTS Certain statements included and incorporated by reference in this prospectus supplement are forward-looking. When used in this prospectus supplement or in the documents incorporated by reference herein, the words “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “will,” “may” and “should” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are based on certain assumptions and reflect our company’s current expectations. As a result, forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations. These risks include, but are not limited to: — uncertainty and future downturns in the markets that we serve, in particular in the financial services and legal industries; — actions of competitors; — failure to develop new products, services, applications and functionalities to meet customers’ needs, attract new customers, expand into new geographic markets or identify areas of higher growth; — increased accessibility to free or relatively inexpensive information sources; — failures or disruptions of network systems or the Internet; — failure to maintain a high renewal rate for our subscription-based arrangements; — dependence on third parties for data, information and other services; — changes to law and regulations, including the impact of Dodd-Frank legislation; — failure to adapt to organizational changes and effectively implement strategic initiatives; — failure to recruit, motivate and retain high quality management and key employees; — failure to meet the challenges involved in operating globally; — failure to derive fully the anticipated benefits from existing or future acquisitions, joint ventures, investments or dispositions; — failure to protect the brands and reputation of Thomson Reuters; — impairment of goodwill and identifiable intangible assets; S-2 — inadequate protection of intellectual property rights; — threat of legal actions and claims; — risk of antitrust/competition-related claims or investigations; — downgrading of credit ratings; — fluctuations in foreign currency exchange and interest rates; — funding obligations in respect of pension and post-retirement benefit arrangements that are affected by factors outside of the control of Thomson Reuters; — actions or potential actions that could be taken by our controlling shareholder, The Woodbridge Company Limited; and — a change in the tax residence of our company. These factors and other risk factors described under the section of the accompanying short form base shelf prospectus entitled “Risk Factors” and in some of the documents incorporated by reference herein represent risks that our management believes are material. There is no assurance that any forward-looking statements will materialize. You are cautioned not to place undue reliance on forward-looking statements, which reflect expectations only as of the date of this prospectus supplement. Except as may be required by applicable law, we disclaim any intention or obligation to update or revise any forward-looking statements. RISK FACTORS Investing in the notes is subject to certain risks. Before purchasing notes, you should consider carefully the risk factors set forth under the heading “Risk Factors” in the accompanying short form base shelf prospectus and those under the heading “Risk Factors” in our annual report for the year ended December 31, 2013 (which contains our annual information form for the year ended December 31, 2013), as well as the other information contained in and incorporated by reference in this prospectus supplement. If any of the events or developments discussed in these risks actually occur, our business, financial condition or results of operations or the value of the notes could be adversely affected. BUSINESS We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. We deliver this must-have insight to the financial and risk, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. We are organized in four business units: —
